Citation Nr: 0513917	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to February 16, 1999, 
for the granting of a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

This case was before the Board in July 2004, at which time 
the Board concluded that new and material evidence had been 
submitted to reopen the veteran's claim for an earlier 
effective date for TDIU.  Accordingly, the case was reopened 
and remanded for additional development.  That development 
having been accomplished, the case is ready for appellate 
review.


FINDINGS OF FACT

1.  In February 1999, a claim for TDIU benefits was received.

2.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to September 28, 1998, the date of service 
connection for post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for an effective date of September 28, 1998, for 
the grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VA 
furnished VCAA notice to the veteran regarding the issue on 
appeal in December 2003, subsequent to the March 2003 rating 
decision.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2003 rating decision, the December 2003 
letter from the RO, the November 2004 Statement of the Case 
and subsequent Supplemental Statement of Case, and the July 
2004 decision and remand, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the December 2003 letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The veteran's 
service, VA, and private treatment records have been obtained 
and he has been afforded VA examinations in connection with 
his service connected disorders.  The veteran has not 
indicated that any additional pertinent evidence exists and 
there is no indication in the claims file to suggest that any 
such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran with the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Analysis

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

An exception to this rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct under the law requires (1) 
a determination of the date of the receipt of the claim for 
the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

As noted above, the Board must determine the date of receipt 
of the appellant's TDIU claim, and then determine the date 
that it became factually ascertainable that the appellant's 
service-connected disabilities increased in severity.

The veteran argues that the RO made clear and unmistakable 
error in 1986 when he was denied unemployability compensation 
based on total disability.  In this regard, it is noted that, 
by a June 1986 rating decision, the veteran was granted 
nonservice connected pension, effective from January 28, 
1986.  At the time of this determination, service connection 
was in effect for scar of the cornea of the left eye, 
residuals of hepatitis, and hernia scar.  Each of these 
service connected disorders was rated as zero percent 
disabling.  

By a June 1997 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
schedular evaluation of zero percent disabling.  Thereafter, 
by a July 1997 rating decision, an increased initial 
evaluation of 10 percent disabling was assigned for bilateral 
hearing loss and the combined shedular rating was 10 percent, 
effective from February 11, 1997.  

The veteran's claim for service connection for post-traumatic 
stress disorder was received at the RO on September 28, 1998.  

A September 24, 1998, report of VA outpatient mental health 
record notes that the veteran's PTSD has resulted in 
significant vocational interference, with jobs lasting 
anywhere from a couple of days to a few months.  

By a January 1999 rating decision, service connection for 
post-traumatic stress disorder was granted and a schedular 
evaluation of 30 percent disabling, effective from September 
28, 1998, was assigned.  Accordingly, the combined rating for 
the veteran's service connected disorders was increased to 40 
percent disabling, effective from September 28, 1998.

The veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was received 
at the RO on February 16, 1999.  

By an August 1999 rating decision, the RO granted TDIU, and 
assigned an effective date of February 16, 1999, the date of 
receipt of claim.  

In addition, by the August 1999 rating decision, the RO 
determined that the veteran's service-connected post-
traumatic stress disorder warranted an increased initial 
evaluation of 50 percent disabling, effective from September 
28, 1998, the date of receipt of claim.  By this rating 
decision, the RO granted service connection for arthritis of 
each knee and arthritis of the lumbar and cervical spine.  
Each knee was separately rated as 10 percent disabling, the 
lumbar spine was rated as 20 percent disabling, and a zero 
percent evaluation was assigned for the cervical spine.  
These ratings were in effect from April 15, 1997, the date of 
receipt of the veteran's reopened claims for service 
connection.  The veteran's service connected hearing loss was 
increased to 30 percent disabling, effective from June 10, 
1999, the effective date of amended criteria for evaluation 
of hearing loss.  In addition, the zero percent rating for 
the veteran's service connected scar, cornea, left eye, and 
hepatitis was confirmed and continued.  The combined 
schedular evaluation for the veteran's service connected 
disorders was 40 percent from April 15, 1997; 70 percent from 
September 28, 1998; and 80 percent from June 10, 1999.  The 
veteran did not appeal this rating decision and it became 
final.  

In this regard, it is noted that, by a January 2005 rating 
decision, the RO noted that the veteran had reopened his 
claims for service connection for bilateral knee and back 
disorders by a statement received on February 11, 1997.  
Accordingly, the RO determined that the August 1999 rating 
decision was clearly and unmistakably in error in not 
assigning the effective date of February 11, 1997, for the 
veteran's service connected knees and back disabilities.  
Accordingly, the combined schedular evaluation for the 
veteran's service connected disorders was zero percent from 
April 1, 1946; 40 percent from February 11, 1997; 70 percent 
from September 28, 1998; and 80 percent from June 10, 1999.  

As noted above, the veteran has been granted TDIU, effective 
from February 16, 1999, the date of receipt of his formal 
claim.  However, a formal application for TDIU benefits is 
not the only method by which a claim for that benefit is 
recognized.  In a decision entered by the United States Court 
of Appeals for the Federal Circuit in May 2001, it was 
determined that, once a veteran submits evidence of a medical 
disability, makes a claim for the highest possible rating, 
and submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim identify the 
benefit sought has been satisfied and VA must consider 
whether a veteran is entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 
(July 6, 2001).

Given the holding in Roberson, the Board must examine the 
record to determine whether an informal claim for TDIU 
benefits existed prior to February 16, 1999.  If such a claim 
is found, and the veteran otherwise meets the requirements 
for a TDIU award, that may serve as a basis for assigning an 
earlier effective date, either from the date of receipt of 
that claim, or as much as one year prior to that claim 
(depending on what the evidence showed during that one year 
period).

The Board finds that an informal claim, as contemplated in 
Roberson, was filed on September 28, 1998.  On that day, the 
veteran filed a claim of service connection for PSTD and this 
claim was accompanied by a September 1998 VA outpatient 
treatment report which stated that the veteran's PTSD had 
resulted in significant vocational interference, with jobs 
lasting anywhere from a couple of days to a few months. 

Given the foregoing, an informal claim for TDIU is deemed to 
have been received on September 28, 1998.  See 38 C.F.R. 
§§ 3.1(r), 3.400(o)(2).  Accordingly, the veteran may be 
eligible to receive an effective date as early as September 
28, 1997, if it is factually ascertainable that the criteria 
for TDIU were met as of that date.  See 38 U.S.C.A. § 5110(a) 
and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to February 
16, 1999.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. 
§ 4.16(a).  An extraschedular total rating based on 
individual unemployability may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who 
is unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).

With regard to the veteran's disabilities, it is noted that 
the veteran did not meet the criteria for TDIU prior to 
September 28, 1998.  Specifically, notwithstanding the 
assignment of an earlier effective date for service 
connection for the veteran's bilateral knees and back, prior 
to September 28, 1998, the combined schedular evaluation for 
the veteran's service connected disorders was 40 percent and 
did not increase to 70 percent disabling until September 28, 
1998.  

Upon consideration of the foregoing, the Board finds that the 
evidence establishes that the criteria for TDIU were met as 
of September 28, 1998.  As previously stated, the veteran's 
claim for service connection for PTSD was received on 
September 28, 1998, the effective date of his combined rating 
of 70 percent.  Thus, he met the schedular criteria for TDIU 
at that time.  

The Board acknowledges the veteran's claim that the RO made 
clear and unmistakable error in 1986 when he was denied 
unemployability compensation based on total disability.  In 
this regard, review of the claims file reflects that the 
Social Security Administration has determined that the 
veteran was disabled as of May 1986 and the medical evidence 
of record at this time reflects that the veteran had been 
deemed unemployable by his physicians due to his bilateral 
knee and back disorders.  However, service connection for the 
veteran's bilateral knee and back disorders was not effective 
until February 1997 and he did not meet the criteria for TDIU 
until September 1998.  Thus, the Board finds that the RO did 
not make clear and unmistakable error in 1986 when the 
veteran was not awarded unemployability compensation based on 
total disability.  Moreover, inasmuch as the veteran did not 
meet the criteria for TDIU in 1986, it was impermissible for 
the RO to grant such benefits.  In this regard, it is noted 
that the Court has held that Social Security Administration 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).


ORDER

Entitlement to an earlier effective date of September 28, 
1998, for a TDIU rating is granted.





_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


